DETAILED ACTION
This is in reference to communication received 09 March 2022. Cancellation of all previously pending claims 1 – 20 and addition of new claims 21 – 34 is acknowledged. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the newly added claim 21, applicant recites limitations:
first user inputs said specific service request information into said first electronic device, 
said first electronic device transmits said specific service request information to said centralized server unit, 
said centralized server unit approves and transmits said specific service request information to said second electronic device, 
said second electronic device generates a service match query from said specific service request information and transmits said service match query to said centralized server unit, 
said centralized server unit approves said service match query and transmits said service match query to said first electronic device, 
said first electronic device prompts said user to input a service match confirmation and transmits the input service match confirmation to said centralized server unit.
Applicant’s disclosure recites that as an example, the job posting entity 125A (which can be an external entity, a human using their computer) may wish to access server 105C by way of server 105A to receive the data representing the agent's job posting information to determine whether to approve a job posting for the job posting entity 125A. Applicant’s disclosure does not teach the centralized server unit adapted to approve said service match query and transmit said service match query to said first requesting device. In addition, applicant’s disclosure does not teach to prompt the first electronic device to input service match confirmation and transmit the input service match confirmation to said centralized server unit.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are (for example): 
Said centralized server unit, receiving from said second electronic device, response from the provider
Said centralized server unit forwarding the received response to the first electronic device (to inform the requester of the first computing device, response from the provider, and enable to the requester understand what they are approving or denying).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tieken et al. US Publication 2013/0238461 in view of Sebastian et al. US Publication 2017/0236177 and Bui et al. US Publication 2019/00800425.

Regarding claim 21, Tieken teaches system and method for matching consumers (service requesters) with providers, wherein, service can include services such as maintenance service, a home improvement service (types of real estate related services) [Tieken, 0009].  Tieken teaches a system for managing and allocating real estate related services, the system comprising: 
first user inputs said specific service request information into said first electronic device, said first electronic device transmits said specific service request information to said centralized server unit (Tieken, At step 1010, the server may receive a request for availability of any service provider in the consumer's trusted network to provide a service from a consumer of the plurality of consumers) [Tieken, 0125], 
Tieken does not explicitly teach centralized server unit to approve and transmit said specific service request to a second electronic device. However, Tieken teaches that a consumer may initiate or rely on a background check to decide whether to add a provider to the consumer’s trust network, and, at step 1015, the server identifies the availability or each of the service providers in the consumer’s (requestor) trusted network that is capable of providing the service) [Tieken, 0131, 0100] 
Sebastian teaches system and method for matching remote shoppers (service requesters) with surrogate shoppers (service providers). Sebastian teaches to compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection [Sebastian, Fig. 8 and associated disclosure]. Even though Sebastian does not mention real estate related services, however, applicant’s claimed invention and Sebastian’s invention are both directed to matching a service requestor with a service provider. Therefore, Sebastian teachings are considered to be analogous applicable prior art.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Tieken by adopting teachings of Sebastian to enable a consumer to outsource their errands when desired.
Tieken in view of Sebastian teaches system and method further comprising:
said centralized server unit approves (Tieken, a consumer may initiate or rely on a background check to decide whether to add a provider to the consumer’s trust network, and, at step 1015, the server identifies the availability or each of the service providers in the consumer’s (requestor) trusted network that is capable of providing the service) [Tieken, 0131, 0100] and transmits said specific service request information to said second electronic device (Sebastian, compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection [Sebastian, Fig. 8 and associated disclosure], 
said second electronic device generates a service match query from said specific service request information and transmits said service match query to said centralized server unit (Sebastian, surrogate shopper (service provider) enters accept/decline offers which communicated to the server) [Sebastian, Fig. 8 and associated disclosure], said centralized server unit approves said service match query and transmits said service match query to said first electronic device (Sebastian, surrogate shopper (service provider) enters accept/decline offers which is received by the server, logs shopper’s response and communicates the shopper’s response to the remote shopper (requester)) [Sebastian, Fig. 8 and associated disclosure], 
said first electronic device prompts said user to input a service match confirmation and transmits the input service match confirmation to said centralized server unit (Sebastian, remote shopper (requester) is prompted to accept or deny the remote shopper (service provider), based upon which fulfillment of the received request is processed) [Sebastian, Fig. 8 and associated disclosure].
Tieken in view of Sebastian teaches system further comprising:
a first electronic device comprising:
a memory unit storing code defining a module having a user interface unit and information aggregation unit;
a first processor accepting and executing code from said memory unit;
a display;
a graphical user interface projected upon display upon execution of said user interface unit by said processor;
(Tieken, client device 102a-n) [Tieken, Fig. 1a-c and associated disclosure]
at least one aggregated data package formed within said memory unit upon execution of said information aggregation unit by said processor, 
wherein said at least one aggregated data package is formed with input data received by said first user through at least one user interaction device and stored in said memory unit and wherein said input data comprises 
at least one of said user identification information, 
service request information, and 
a service match confirmation, 
wherein said task information comprises 
specific service request information
(Tieken, At step 1010, the server may receive a request for availability of any service provider who can provide requested services, wherein request can include requested services related information such as a type of service, a time of service, a location of service, a duration of the service and a maximum price the consumer is willing to pay for the service. The consumer may submit the request via a web interface provided by the server) [Tieken, 0130]; and
a centralized server unit comprising (Tieken, servers 106a-n) [Tieken, Fig. 1a-c and associated disclosure];
a central communication module receiving said at least one aggregated data package and transmitting said service match query to said first communication module (Sebastian, surrogate shopper (service provider) enters accept/decline offers which is received by the server, logs shopper’s response and communicates the shopper’s response to the remote shopper (requester)) [Sebastian, Fig. 8 and associated disclosure], wherein said service match query is generated by a second electronic device from specific service request information transmitted thereto and transmitted to said central communication module from said second electronic device prior to being transmitted to said first electronic device (Sebastian, surrogate shopper (service provider) enters accept/decline offers which is received by the server, logs shopper’s response and communicates the shopper’s response to the remote shopper (requester)) [Sebastian, Fig. 8 and associated disclosure];
Tieken in view of Sebastian does not explicitly teach performing verification. However, Bui teaches system and method for managing and allocation real estate related services. Bui teaches the ODRESP application software may retrieve parameters and/or information from the CA real estate module 327 in order to obtain accurate and up-to-date information on real estate license status, and, portions of database [Bui, 0052], wherein ODRESP may communicate with one or more MLS database servers 124, one or more real estate agency or licensing severs 126 … [Bui, 0028].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Tieken in view of Sebastian by adopting teachings Bui to make sure that the service provider is authorized to render services and preventing violation of local jurisdiction laws.
Tieken in view of Sebastian and Bui teaches system and method further comprising:
 centralized server unit to approve and transmit said specific service request to a second electronic device. However, Tieken teaches that a consumer may initiate or rely on a background check to decide whether to add a provider to the consumer’s trust network, and, at step 1015, the server identifies the availability or each of the service providers in the consumer’s (requestor) trusted network that is capable of providing the service) [Tieken, 0131, 0100] 
a verification service unit, wherein said verification service unit approves said specific service request information (Bui, In embodiments, gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals) [Bui, 0023] prior to being transmitted to said second electronic device (Sebastian, compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection [Sebastian, Fig. 8 and associated disclosure] and approves said service match query prior to being transmitted to said first electronic device and said service match confirmation is input by said first user (Tieken, a consumer may initiate or rely on a background check to decide whether to add a provider to the consumer’s trust network, and, at step 1015, the server identifies the availability or each of the service providers in the consumer’s (requestor) trusted network that is capable of providing the service) [Tieken, 0131, 0100];
a central processor, wherein said central processor engages said verification service unit [Bui, 0023] upon each receipt of said specific service request information and said service match query by said central communication module (Sebastian, compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection) [Sebastian, Fig. 8 and associated disclosure].

Regarding claim 22, Tieken in view of Sebastian and Bui teaches system, wherein said specific service request information includes a request for a specific party to perform a specific task (Sebastian, the remote shopper may be acquainted with one or more known surrogate shoppers that the remote shopper is willing to entrust with surrogate shopping duties, and in such cases the remote shopper may identify any such known surrogate shoppers at step 756) [Sebastian, 0078].

Regarding claim 23, Tieken in view of Sebastian and Bui teaches system, wherein said graphical user interface includes a mapping interface, whereby locations of specific services within said service request information are displayed upon a map [see at least, Tieken, Fig, 9OO, 9PP, 9QQ].

Regarding claim 24, Tieken in view of Sebastian and Bui teaches system, wherein said user identification information comprises identification information regarding said first user (Tieken, A user account may comprise information such as email address, name, password, and login and/or registration dates) [Tieken, 0073].

Regarding claim 25, Tieken in view of Sebastian and Bui teaches system, wherein said verification service unit further approves said first user identification information, whereby said first user can be qualified by said verification service unit (Tieken, A user account may comprise information such as email address, name, password, and login and/or registration dates. Such information may be maintained by the system for users to subsequently login or access services and tools provided by the system) [Tieken, 0073].

Regarding claim 26, Tieken in view of Sebastian and Bui teaches system, wherein said central communication module transmits a notification of said first user identification information approval to said first electronic device prior to said first electronic device accepting service request information input (Tieken, A user account may comprise information such as email address, name, password, and login and/or registration dates. Such information may be maintained by the system for users to subsequently login or access services and tools provided by the system) [Tieken, 0073].

Regarding claims 27, Tieken in view of Sebastian and Bui teaches system, wherein said service match query comprises information regarding a specific party requesting to perform a specific task (Sebastian, The processor 200 of the surrogate shopper's mobile communication device 16 wirelessly transmits the shopping assignment request information entered at step 802 into the shopper's mobile communication device 16) [Sebastian, 0088].

Regarding claim 28, Tieken in view of Sebastian and Bui teaches system, wherein said verification service unit further approves at least a portion of said specific party information, whereby said specific party can be qualified by said verification service unit (Bui, In embodiments, gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals) [Bui, 0023].

Regarding claim 29, Tieken in view of Sebastian and Bui teaches system, wherein said verification service unit further approves said service match confirmation (Bui, In embodiments, gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals) [Bui, 0023] after receipt by said central communication module(Tieken, At step 1010, the server may receive a request for availability of any service provider who can provide requested services, wherein request can include requested services related information such as a type of service, a time of service, a location of service, a duration of the service and a maximum price the consumer is willing to pay for the service. The consumer may submit the request via a web interface provided by the server) [Tieken, 0130].

Regarding claim 30, Tieken in view of Sebastian and Bui teaches system, wherein said central processor generates a notification upon receipt of said service match confirmation and said notification is transmitted to said second communication device through said central communication module (Sebastian, compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection) [Sebastian, Fig. 8 and associated disclosure].

Regarding claim 31, Tieken in view of Sebastian and Bui teaches system, wherein said centralized server unit further comprises a banking service unit and said user identification information and service match query include bank account information, whereby said banking service unit transfers funds between bank accounts identified by said bank account information (Sebastian, The environment 400 of the main server 12 further includes a payment module 426 and a transaction module 428. The payment module 426 is illustratively configured, in a conventional manner, to process tangible forms of electronic payment systems (EPS), e.g., tangible electronic funds transfer instruments such as credit cards, debit cards, etc.) [Sebastian, 0063].

Regarding claim 32, Tieken in view of Sebastian and Bui teaches system, wherein said centralized server unit further includes a memory unit which stores each specific service identified in said service request information and an associated status therewith.

Regarding claim 33, Tieken in view of Sebastian and Bui teaches system, wherein said status is accessible and manipulatable through at least one of said first electronic device and second electronic device (Tieken, In some embodiments, within the marketplace system, each sitter may maintain their own calendar that displays when they are or are not available to work) [Tieken, 0064; Fig. 1a-c and associated disclosure].

Regarding claim 34, Tieken in view of Sebastian and Bui teaches system, wherein said centralized server unit further comprises a banking service unit and said user identification information and service match query include bank account information and said banking service unit accesses and utilizes said bank account information to initiate a banking transfer upon manipulation of said status (Tieken, A network of providers may be maintained in a database/directory, for example, stored on a server 106 or distributed across a plurality of computing devices 102, 106 over one or more networks 104; In some embodiments, within the marketplace system, each sitter may maintain their own calendar that displays when they are or are not available to work) [Tieken, 0060, 0064; Fig. 1a-c and associated disclosure].


Response to Arguments
Applicant’s arguments with respect to claims 21 – 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Leduc published article “Real Estate Salesperson and Broker Licensure Requirements” teaches that most of the states in USA require that only licensed personnel provide real estate sales service.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


May 9, 2022